Exhibit UVUMOBILE, INC. SERIES B CONVERTIBLE PREFERRED STOCK CERTIFICATE OF DESIGNATION Pursuant to Section151 of the General Corporation Law of the State of Delaware UVUMOBILE, INC. (the “Corporation”), a corporation organized and existing under the General Corporation Law of the State of Delaware, does hereby certify that pursuant to the authority vested in the Board of Directors of the Corporation by its Certificate of Incorporation, as amended, and pursuant to the provisions of Section151 of the General Corporation Law of the State of Delaware, said Board of Directors, by unanimous written consent, adopted the following resolution which remains in full force and effect as of the date hereof: RESOLVED, that pursuant to the authority vested in the Board of Directors of the Corporation (the “Board of Directors”) by its Certificate of Incorporation, as amended to date and subsequently amended by this Certificate of Amendment (hereinafter referred to as the “Certificate of Incorporation”), the Board of Directors does hereby create, authorize and provide for the issuance of its SeriesB Convertible Preferred Stock, par value $0.001 per share, consisting of 10,000,000 shares, having the following designations, preferences and relative and other special rights, qualifications, limitations and restrictions: 1.Designation.
